DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-4, 6, 8, 10, 13, 16-18, 23, 25-29, 32, 35, 39, and 43 have been examined in this application.  Claims 5, 7, 9, 11-12, 14-15, 19-22, 24, 30-31, 33-34, 36-38, 40-42 have been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed on 2/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 43 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Patent 1,709,410 to Simmons.
As per claim 28, Simmons teaches:  A method for using a transport and training device comprising a mobile chassis (see Fig. 1, [1, 3]: housing / nose) for transporting a user and a foot support assembly comprising a powered footplate member (see Fig. 1, 
using at least one wheel (see Fig. 1-2, [4]: wheels) provided on the mobile chassis to move the device along a surface (see page 1, lines [73-82]); and
activating the powered footplate member with a plurality of input elements included in a control unit (see Fig. 1-2, [25]: switch) vibrate when the user's foot is positioned on the powered footplate member (see page 2, lines [124-130]) member wherein the plurality of input elements is provided on at least one handle of the mobile chassis (see Fig. 1-2, switch [25] is shown located on post section [8] which under a broadest reasonable interpretation is capable of being grabbed as a handle.  It is further noted that switch [25] comprises at least an “on” and “off” position which is interpreted as a “plurality of input elements”) in which the plurality of input elements are used to actuate a vibration of the foot support assembly (see Fig. 1-2, [25]: electric switch is per page 2, col. 2, lines [124-128]: “provided for stopping and starting the motor [23] and is conveniently located and accessible to the patient standing on the platform”).
As per claim 43, Simmons teaches all the limitations as described in the above rejection of claim 28, and additionally teaches: wherein the control unit is provided on at least one handle of the mobile chassis (see Fig. 1-2, switch [25] is shown located on post section [8] which under a broadest reasonable interpretation is capable of being grabbed as a handle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 13, 17, 18, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,119,287 to Phillips in view of U.S. Patent 1,709,410 to Simmons.
As per claim 1, Phillips teaches:  A patient transport and training device (see Abstract: “disabled person transfer unit”) comprising: 
a mobile chassis (see Fig. 1, [12/14/19/26]: base/base members/tubes/leg members) for transporting a user compr33ising at least one wheel (see Fig. 1, [21]: swivel/castor wheels), where the mobile chassis is configured to move along a surface using the at least one wheel (see Fig. 1-5 and col. 2, lines [26-31]);
a support structure (see Fig. 1-3, [60]: inverted U-shaped frame) extending upwards from the chassis (see Fig. 1-3);
at least one handle (see Fig. 1, [73]: cross member) extending from the support structure for moving the device (see Fig. 1-3, cross member [73] could be grabbed to move the device if desired), 
a foot support assembly (see Fig. 1-3, [50]: platform) comprising a powered footplate member which vibrates when actuated; and
a control unit (see Fig. 1-3, 6, [120]: control box);
Phillips, however, does not teach the following which is described by Simmons:
comprising a powered footplate member (see Fig. 1-2, [11]: platform) which vibrates when actuated (see page 2, col. 1, lines [16-40]); and 
a control unit (see Fig. 1-2, [25]: electric switch) for actuating the foot support assembly to vibrate;
wherein the control unit comprises plurality of input elements is provided on at least one handle (see Fig. 1-2, switch [25] is shown located on post section [8] which under a broadest reasonable interpretation is capable of being grabbed as a handle.  It is further noted that switch [25] comprises at least an “on” and “off” position which is interpreted as a “plurality of input elements”) in which the plurality of input elements are used to actuate a vibration of the foot support assembly (see Fig. 1-2, [25]: electric switch is per page 2, col. 2, lines [124-128]: “provided for stopping and starting the motor [23] and is conveniently located and accessible to the patient standing on the platform”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Phillips with these aforementioned teachings of Simmons to have included a motor-driven vibration mechanism controllable by a switch/control unit into the foot support/footplate of Phillips with the motivation of providing additional therapeutic effects to the user of the transport device of Phillips.
As per claim 2, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Phillips teaches:  further comprising: a powered lifting mechanism comprising at least one lifting arm assembly 
As per claim 3, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 2, and additionally Phillips teaches: wherein the at least one lifting arm assembly comprises at least one lifting arm (see Fig. 1-3, [68]: pair of metal arms) and a user arm support (see Fig. 1-3, [105]: arm support units) connected thereto.
As per claim 4
As per claim 6, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 2, and additionally Phillips teaches: wherein the at least one lifting arm assembly is pivotable about a first axis (see Fig. 1-3, axis extends along pivot pins [71].  Arms [65] pivot with respect [62/60]) and a second axis (see Fig. 1, axis at rod [89] end of actuator [85] where rod is pivotally connected to post [78]), the first axis being substantially fixed and being further from a projecting end of the at least one lifting arm assembly than the second axis (see Fig. 1, [71] is further from [101] than where [89] connects to [73]), wherein the actuator is configured to raise and lower the at least one lifting arm assembly (see col. 3, lines [17-24] and Fig. 2-3).
As per claim 8, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 2, and additionally Phillips teaches: wherein the powered lifting mechanism defines a guide path extending generally upwardly in a direction away from the user being lifted (see Fig. 2-3, actuator [85] generally extends upwardly and rotates away from user during a lifting motion).
As per claim 10, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 2, and additionally Phillips teaches: further comprising a sling (see Fig. 6, [132]: fabric seat member) connectable to the powered lifting mechanism to assist in raising the user from a seated position to a standing position.
As per claim 13, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Phillips teaches: further comprising a retractable leg support (see Fig. 1, [141]: flexible leg pad) extending laterally from the support structure and above the powered footplate member 
As per claim 17, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Simmons teaches: further comprising a motor (see Fig. 2, [23]: motor) for driving the powered footplate member positioned within a space defined in part by at least one of the support structure and the mobile chassis (see Fig. 2, motor [23] is positioned in the support structure of box [1] which is mobile via rollers [4]).
As per claim 18, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Simmons teaches: wherein the foot support assembly further comprises a footplate base (see Fig. 1-2, [1]: box) and a motor (see Fig. 2, [23]: motor) for driving the powered footplate member, wherein the powered footplate member is connected to and positioned on the footplate base (see Fig. 1-2, [11] is located on the box [1]), and wherein the motor is at least partially located within at least one of the footplate base, the support structure, and the mobile chassis (see Fig. 2, motor [23] is located within box [1]).
As per claim 23, Phillips as modified by Simmons discloses the claimed invention except for wherein the foot support assembly further comprises a second powered footplate member commonly or separately driven from the powered footplate member. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have provided a second powered footplate (one corresponding to each individual foot of a user of the device) in the device of 
As per claim 25, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Phillips teaches: wherein the support structure is adjustable in length to suit the height of a user (see Fig. 1-3, shaft [43] extends vertically from center of post [78], see also col. 3, lines [16-24]).
As per claim 26, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Phillips teaches: wherein the mobile chassis comprises two legs each supporting a wheel at a front end and a rear end (see Fig. 1, legs [26] exist at the front and rear of base [12]), the legs being spaced apart by a lesser distance at their rear ends than at their front ends to enable the rear ends of the legs to pass inside chair legs or a wheelchair (see Fig. 1, front legs [26] are adjustable laterally via knob [28] and can expand if desired, as such the front legs can be spaced apart by a greater distance than the rear legs).
As per claim 27, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, and additionally Simmons teaches: a method comprising: activating the powered footplate to vibrate when the user's feet are positioned on the powered footplate member (see Fig. 1-2, user may press switch [25] when standing on plate [11] to initiate vibration).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,119,287 to Phillips in view of U.S. Patent 1,709,410 to Simmons in further view of U.S. Patent 6,389,619 to Dunn.
As per claim 16, Phillips as modified by Simmons teaches all the limitations as described in the above rejection of claim 1, however they do not teach the following which is described by Dunn: wherein the powered footplate member is movably connected to the device, wherein the powered footplate member is movable between a first position in which the powered footplate member is extended to support a user and a second position in which the powered footplate is retracted within a space of at least one of the mobile chassis and the support structure for storage (see Fig 1 a/1 b and col. 2, lines [65-67] thru col. 3, lines [1-7], footrest [11] is connected to arms [20] which pivot around axis [22] between a vertical and horizontal position).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Phillips and Simmons with these aforementioned teachings of Dunn with the motivation to have provide a means to extend/retract the footplate of Phillips in order to create more space when a user is positioned to be lifted from a wheelchair.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,709,410 to Simmons in view of U.S. Patent 5,273,028 to McLeod.
As per claim 29, Simmons teaches all the limitations as described in the above rejection of claim 28, however it does not explicitly teach the following which is described by McLeod: further comprising inducing the powered footplate member to 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have selected these specific frequency/amplitude ranges for the vibration of Simmons based on the teachings of McLeod for improved patient therapy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 32, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,709,410 to Simmons in view of U.S. Patent 6,119,287 to Phillips.
As per claim 32
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Simmons with these aforementioned teachings of Phillips to further provide an auxiliary structure including at least handgrips and a powered lifting mechanism to raise a seated user to a standing position as taught by Phillips while using the existing mobile vibrating foot plate device of Simmons to provide an improved means for disabled user to stand upright while concurrently receiving vibrational therapy.
As per claim 35, Simmons teaches all the limitations as described in the above rejection of claim 28, however it does not explicitly teach the following which is described by Phillips: wherein the user stands on the powered footplate member while the powered footplate member is vibrating, the method further comprising supporting the user standing on the powered footplate member by securing a sling (see Phillips, Fig. 6, [130]: sling) about a torso of the user (see col. 4, lines [16-36]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Simmons with these aforementioned teachings of Phillips to further provide a sling to support a user while using the existing mobile vibrating foot plate device of Simmons to provide an improved means for disabled user to remain upright while concurrently receiving vibrational therapy.
As per claim 39, Simmons as modified by Phillips teaches all the limitations as described in the above rejection of claim 35, and additionally Phillips teaches:  further comprising transporting the user using a mobile device while the user is standing on the .

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that the prior art of Phillips and Simmons (either alone or in combination) fail to teach the newly amended limitations of “wherein the control unit comprises a plurality of input elements provided on the at least one handle, in which the plurality of input elements are used to actuate a vibration of the foot support assembly.
Regarding independent claim 28, please refer to the Examiner’s remarks with respect to claim 1 above as the amended language is substantially the same and also taught by Simmons.
In response to applicant's argument that “the control box of Phillips is not located on the handles [116]”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that “the device in Simmons is not intended to be movable upon oscillation,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
It is further noted that the features upon which applicant relies (i.e., “Simmons is not movable upon oscillation,” implying the current invention does have this capability or intended use of oscillation while being moved) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/20/2021